The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                            January 21, 2021

                                  2021COA5

No. 20CA0897, People in the Interest of L.B-H-P. — Juvenile
Court — Dependency and Neglect — Termination of the Parent-
Child Legal Relationship — Magistrates — Petition for Review
— Excusable Neglect

     In this dependency and neglect proceeding, a magistrate

terminated the parent-child legal relationship between the mother

and the child. The mother sought juvenile court review of the

termination order, but the court denied her request because it was

untimely under section 19-1-108(5.5), C.R.S. 2020, and she did not

show that the late filing was the result of excusable neglect.

     On appeal, a division of the court of appeals considers a novel

question in Colorado: When does a party’s counsel’s medical

condition or need for medical care constitute excusable neglect?

The division concludes that the party must show that counsel’s

condition or need for care was so disabling as to prevent counsel
from filing the petition or a request for an extension of time.

Because the mother did not meet that standard here, the division

affirms the juvenile court’s judgment.
COLORADO COURT OF APPEALS                                          2021COA5


Court of Appeals No. 20CA0897
Fremont County District Court No. 19JV6
Honorable Larry Dean Allen, Magistrate


The People of the State of Colorado,

Appellee,

In the Interest of L.B-H-P. a Child,

and Concerning B.B.,

Appellant.


                             JUDGMENT AFFIRMED

                                  Division VII
                         Opinion by JUDGE NAVARRO
                         Tow and Lipinsky, JJ., concur

                          Announced January 21, 2021


Brenda L. Jackson, City Attorney, Roger B. Larsen, Assistant City Attorney,
Cañon City, Colorado, for Appellee

Jenna Mazzucca, Guardian Ad Litem

Ainsley Bochniak, Office of Respondent Parents’ Counsel, Denver, Colorado, for
Appellant
¶1    In this dependency and neglect proceeding, a magistrate

 terminated the parent-child legal relationship between B.B.

 (mother) and L.B-H-P. (the child). Mother sought juvenile court

 review of the termination order, but the juvenile court denied her

 request because it was untimely under section 19-1-108(5.5),

 C.R.S. 2020. Mother now appeals the juvenile court’s judgment

 denying her request for review.

¶2    Colorado law makes clear that section 19-1-108(5.5) does not

 limit the juvenile court’s jurisdiction to consider a petition for

 review but sets forth “a procedural rule that creates a condition

 precedent to the party’s right to appeal the magistrate’s order.” C.S.

 v. People in Interest of I.S., 83 P.3d 627, 635 (Colo. 2004).

 Therefore, a juvenile court retains jurisdiction to consider a late

 petition for review and may do so if, in its discretion, the court finds

 that the delay is the result of excusable neglect. See id. But we

 must decide an unanswered question in Colorado: When does a

 party’s counsel’s medical condition or need for medical care

 constitute excusable neglect?

¶3    We conclude that the party must show that counsel’s

 condition or need for care was so disabling as to prevent counsel


                                     1
 from filing the petition or a request for an extension of time. Mother

 did not meet that standard here. Therefore, we affirm the

 judgment.

                 I. The Dependency and Neglect Case

¶4    In January 2019, the Fremont County Department of Human

 Services initiated a dependency and neglect case and assumed

 custody of the child, who was nearly one year old. According to the

 Department, the child had been present during a domestic violence

 altercation between her parents, mother had been arrested for

 violating a protection order that prohibited her from having contact

 with the child, and mother was using methamphetamine.

¶5    Based on mother’s admission, a magistrate adjudicated the

 child dependent and neglected. The magistrate also adopted a

 treatment plan for mother.

¶6    In August 2019, the Department moved to terminate the legal

 relationship between mother and the child. Mother consented to

 the magistrate’s hearing the termination motion. After a two-day

 hearing held between November 2019 and January 2020, the

 magistrate issued an order terminating mother’s parental rights in

 late February 2020.


                                   2
¶7    Eleven days later, mother sought juvenile court review of the

 magistrate’s termination order. Mother recognized that the request

 for review was four days late but asked the court to find that she

 had shown excusable neglect for the late filing. The court decided

 that she had not shown excusable neglect and denied her petition

 for review.

                   II. Review of Magistrate’s Order

¶8    Mother contends that the juvenile court erred by denying her

 petition for review of the magistrate’s termination order. We

 disagree. The juvenile court reasonably determined that mother did

 not show that her late petition was the result of excusable neglect.

                     A. The Statutory Framework

¶9    The juvenile court has exclusive, original jurisdiction in

 proceedings to terminate the parent-child legal relationship.

 § 19-1-104(d), C.R.S. 2020. The juvenile court may delegate its

 authority to hear such proceedings to magistrates. § 19-1-108(1).

 In a case heard by a magistrate, the parties are bound by the

 magistrate’s findings and recommendations, subject to requesting

 review by the juvenile court. § 19-1-108(3)(a.5).




                                   3
¶ 10   A request for juvenile court review is a prerequisite to an

  appeal to this court or to our supreme court. § 19-1-108(5.5). In

  dependency and neglect proceedings, the request for review must be

  filed within seven days of the magistrate’s order. Id.

                          B. Excusable Neglect

                          1. The Legal Standard

¶ 11   As noted, our supreme court has held that a juvenile court

  has jurisdiction to consider a late petition for review in dependency

  and neglect cases. See C.S., 83 P.3d at 635. The supreme court

  recognized that a juvenile court has discretion to consider a late

  petition when the delay is the result of excusable neglect. Id.

¶ 12   Excusable neglect for filing a late petition for juvenile court

  review exists in “a situation where the failure to act results from

  circumstances which would cause a reasonably careful person to

  neglect a duty.” People in Interest of M.A.M., 167 P.3d 169, 172

  (Colo. App. 2007) (citation omitted); see also P.H. v. People in

  Interest of S.H., 814 P.2d 909, 912-13 (Colo. 1991). In other words,

  to establish excusable neglect, the circumstances must show that

  “there has been a failure to take proper steps at the proper time,

  not in consequence of carelessness, but as the result of some


                                     4
  unavoidable hindrance or accident.” People in Interest of A.J., 143

  P.3d 1143, 1146 (Colo. App. 2006) (citation omitted).

¶ 13     In exercising its discretion to entertain a late petition, the

  juvenile court should take into account not only the reasons for the

  delay but also the child’s need for finality in the proceedings. C.S.,

  83 P.3d at 635. A court abuses its discretion when its ruling is

  manifestly arbitrary, unfair, or unreasonable. People in Interest of

  C.Y., 2018 COA 50, ¶ 13.

                     2. The Reason for the Late Petition

¶ 14     Here, mother’s counsel offered two reasons for the late filing of

  the petition. Counsel asserted that she

       • had initially operated under the mistaken belief that the

         deadline for seeking review was fourteen days because that is

         the timeframe for other proceedings subject to the Children’s

         Code; and

       • did not have a meaningful opportunity to file the petition

         within the prescribed seven-day period because she had to

         attend three medical appointments related to her high-risk

         pregnancy as well as represent another client in a termination

         hearing lasting a day and a half.

                                       5
                 3. Misunderstanding of the Timeframe

¶ 15   As the juvenile court recognized, a counsel’s failure to act

  because of carelessness and negligence is not excusable neglect.

  See Colo. Dep’t of Pub. Health & Env’t v. Caulk, 969 P.2d 804, 809

  (Colo. App. 1998). Thus, absent unusual circumstances, an

  attorney’s negligence in failing to meet a deadline does not

  constitute excusable neglect. See A.J., 143 P.3d at 1147.

¶ 16   To be sure, section 19-1-108(5.5) lays out different deadlines

  for seeking review of a magistrate’s order. A party has fourteen

  days to request review in delinquency, paternity, and support

  proceedings, instead of the seven days to request review in a

  dependency and neglect proceeding. § 19-1-108(5.5). Still, the

  existence of the different deadlines is not an unusual circumstance

  that would cause a reasonably careful person to neglect a duty.

       4. Counsel’s Medical Condition and Other Commitments

¶ 17   We do not minimize the significance of counsel’s need for

  medical care for a high-risk pregnancy. But counsel’s medical

  condition does not automatically constitute an excuse for neglect.

  Maroc Fruit Bd. S.A. v. M/V VINSON, 285 F.R.D. 181, 183 (D. Mass.

  2012). We agree with the juvenile court’s observation that, if the


                                    6
  constraints imposed by counsel’s personal commitments impeded

  her ability to file a petition for review, counsel could have remedied

  the situation by seeking an extension of time to file the petition.

¶ 18   Thus, to constitute excusable neglect, counsel’s medical

  condition or need for medical care must have been so physically or

  mentally disabling as to render counsel unable to file the requested

  relief or at least seek an extension of time. See United States v.

  Ruth, 753 F. Supp. 897, 898 (D. Kan. 1990); see also Islamic

  Republic of Iran v. Boeing Co., 739 F.2d 464, 465 (9th Cir. 1984).

  Stated differently, excusable neglect arises when counsel’s

  condition actually disables counsel from timely compliance with a

  statute or a rule of procedure. Minick v. City of Petaluma, 207 Cal.

  Rptr. 3d 350, 363 (Cal. Ct. App. 2016).

¶ 19   Mother’s counsel made no showing that her high-risk

  pregnancy and corresponding need for medical care was so

  disabling as to prevent her from at least filing a request for an

  extension of time to seek review of the magistrate’s order. On the

  contrary, counsel’s participation in a day-and-a-half hearing in

  another case during the relevant period refutes the notion that she

  was physically or mentally unable to file such a request.


                                     7
¶ 20   Moreover, because “the press of work or other activities of an

  attorney do not constitute excusable neglect,” counsel’s need to

  participate in the other case was insufficient to establish excusable

  neglect. Bosworth Data Servs., Inc. v. Gloss, 41 Colo. App. 530,

  531, 587 P.2d 1201, 1203 (1978).

¶ 21   Accordingly, the juvenile court did not abuse its discretion

  when it determined that mother had not established that the delay

  in filing the petition was the result of excusable neglect.1 In

  addition, the court reasonably found that “mother has not shown

  excusable neglect while the child’s need for finality continues, if not

  increases, with each delay.” See C.S., 83 P.3d at 635.

¶ 22   Finally, to the extent mother contends that the juvenile court

  should have also considered whether good cause exists to accept

  the late petition for review, we decline to review that contention.

  Mother did not assert in the juvenile court that such good cause

  exists, nor does she explain on appeal why the factors relevant to a

  good cause determination weigh in favor of considering the late

  filing. See People in Interest of M.B., 2020 COA 13, ¶ 14 (“[L]ike


  1 Mother does not allege that she received ineffective assistance
  from her counsel in the juvenile court.

                                     8
  other civil actions, dependency and neglect proceedings are subject

  to the limitation that except where jurisdiction is implicated,

  generally appellate courts review only issues presented to and ruled

  on by the lower court.”); M.A.M., 167 P.3d at 174 (discussing good

  cause factors a district court should consider after deciding that

  counsel’s acts or omissions were inexcusable).2

                         III. Remaining Contentions

¶ 23    We do not consider mother’s challenges to the magistrate’s

  decision because that decision is not properly before us. See People

  in Interest of A.P.H., 2020 COA 159, ¶ 19 (“[W]e lack jurisdiction to

  review the magistrate’s order directly because the district court

  didn’t review it.”).

                              IV. Conclusion

¶ 24    The judgment is affirmed.

        JUDGE TOW and JUDGE LIPINSKY concur.



  2 The division in People in Interest of M.A.M., 167 P.3d 169, 174
  (Colo. App. 2007), held a district court should consider whether
  good cause exists to consider a juvenile’s untimely petition for
  review of a magistrate’s judgment of delinquency. Because the
  issue is not properly presented, we express no opinion on whether a
  court may accept, upon good cause shown, a late petition for review
  of a magistrate’s decision to terminate parental rights.

                                     9